08/29/2022


     IN THE SUPREME COURT OF THE STATE OF MONTANA                          Case Number: DA 21-0383



                            No. DA 21-0383

STATE OF MONTANA,

           Plaintiff and Appellee,
     v.

TYLER THOMAS BUTTOLPH,

           Defendant and Appellant.


                                ORDER


      Upon consideration of Appellant’s motion for extension of time, and

good cause appearing,

     IT IS HEREBY ORDERED that Appellant is granted an extension

of time to and including October 6, 2022, within which to prepare, file,

and serve Appellant’s opening brief on appeal.




                                                                Electronically signed by:
                                                                      Mike McGrath
                                                         Chief Justice, Montana Supreme Court
                                                                     August 29 2022